Citation Nr: 0024238	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to July 
1966.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to service 
connection for PTSD.

In July 1996, the Board of Veterans' Appeals (the Board) 
remanded, in pertinent part, the claim of entitlement to 
service connection for PTSD to the RO for additional 
development and adjudicative actions.

In October 1997, the RO, in pertinent part, affirmed the 
denial of entitlement to service connection for PTSD.

In March 1998, the Board determined the veteran had raised a 
claim of entitlement to service connection for a psychiatric 
disorder as being secondary to the service-connected 
pulmonary tuberculosis.  Specifically, the Board stated such 
claim was inextricably intertwined with the claim of 
entitlement to service connection for PTSD and remanded the 
issue to the RO for it to both adjudicate the claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to service-connected pulmonary tuberculosis and 
give the veteran the laws and regulations related to 
secondary service connection.  The Board requested other 
additional development as well and adjudicative actions 
related to the claim of entitlement to service connection for 
PTSD.

In April 1999, the RO affirmed the denial of entitlement to 
service connection for a psychiatric disorder, including 
PTSD.

In August 1999, the Board determined the RO had not complied 
with its March 1998 remand, see Stegall v. West, 11 Vet. 
App. 268 (1998), and remanded the case again for additional 
development and adjudicative actions.

In June 2000, the RO affirmed the denial of entitlement to 
service connection for PTSD.

The case has been returned to the Board for further appellate 
review.




FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served in Vietnam from October 1965 to February 
1967.  

There are several VA treatment reports, which show diagnoses 
of PTSD.  An April 2000 VA psychiatric evaluation report 
shows the veteran reported stressors from Vietnam, such as 
being at the war and all that it involved-the shootings, the 
killings, the fires, the accounts from the war front, the 
uncertainty, not knowing if there would be surprise attacks 
from the enemy, and fearing for his life.  

The examiner stated all diagnostic criteria to establish a 
diagnosis of PTSD, as specified in DSM-IV were met.  He 
entered a diagnosis of PTSD, which he related to the 
veteran's service in Vietnam, to include the stressors the 
veteran had related to him at the evaluation.


Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 



Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section of 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  


The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform to the Cohen holding.  64 Fed. Reg. 
32807 (1999).  Thus, the regulatory criteria governing 
service connection of the veteran's PTSD changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The Board notes that the RO has adjudicated the veteran's 
claim for service connection for PTSD under the revised 
version of section 3.304(f).  Thus, a Bernard issue is not 
presented.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Board finds that the April 2000 VA psychiatric 
evaluation, wherein the examiner entered a diagnosis of PTSD 
based upon the veteran's stressors, and the VA treatment 
reports, which show diagnoses of PTSD, are sufficient to 
establish a well-grounded claim for service connection for 
PTSD.  Cohen, 10 Vet. App. at 136-37; 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f).  

Accordingly, the Board has determined that the claim of 
entitlement to service connection for PTSD is well grounded, 
and the issue is addressed further in the remand portion of 
the decision.  38 U.S.C.A. § 5107(a).


ORDER

The veteran, having submitted a well-grounded claim of 
entitlement to service connection for PTSD, the appeal is 
granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





The Board notes that it has remanded the claim of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, three times.  Each time, the RO has not complied with 
the directives in the Board's remands.

In the August 1999 remand, the Board asked that specific 
questions be answered by the examiner performing the VA 
psychiatric evaluation related to PTSD, and any psychiatric 
disorder that may be related to the service-connected 
pulmonary tuberculosis.  The examiner addressed only the 
diagnosis of PTSD and did not answer the questions posed by 
the Board as to a psychiatric disorder that may be related to 
the service-connected pulmonary tuberculosis.  The Board will 
not construe silence as a negative response.  A negative 
response should be indicated in the record.  Thus, the Board 
finds that the April 2000 psychiatric evaluation report must 
be clarified.

Additionally, in the August 1999 remand, the Board asked that 
the RO adjudicate a claim of entitlement to service 
connection for a psychiatric disorder as being secondary to 
the service-connected pulmonary tuberculosis, to include 
aggravation, and to provide the veteran with the laws and 
regulations applicable to a claim of entitlement to service 
connection on a secondary basis, to include aggravation of a 
nonservice-connected disability.

As stated in the August 1999 remand, the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the Court.  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports. All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should submit the claims file 
and a copy of this remand to the VA 
examiner, who conducted the April 2000 
psychiatric evaluation.  The examiner is 
asked to express an opinion as to the 
etiology of any mental disorder(s), no 
matter how diagnosed, found on 
examination and whether or not the mental 
disorder(s) found is (are) related to 
service, or if preexisting service was 
(were) aggravated in service.  

The examiner is asked to provide an 
opinion as to the likelihood of any 
relationship, either causally or on the 
basis of aggravation, between the 
veteran's service-connected pulmonary 
tuberculosis and any psychiatric 
disability found to be present.  


If no direct link between the service-
connected tuberculosis is shown to exist, 
but aggravation of a psychiatric 
disability by tuberculosis is determined 
to be present, the examiner should 
address the following medical issues: (1) 
the baseline manifestations which are due 
to a psychiatric disability found present 
on examination; (2) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected tuberculosis, based on 
medical considerations; and (3) the 
medical considerations supporting an 
opinion that increased manifestations of 
a psychiatric disability are proximately 
due to the service-connected 
tuberculosis.  

If the examiner finds that no 
relationship exists between a psychiatric 
disorder and the service-connected 
pulmonary tuberculosis, he should state 
such in the record.

The report of the examination must 
include the rationale for all opinions 
expressed.

3.  If, and only if, the VA examiner who 
conducted the April 2000 psychiatric 
evaluation is not available, the RO 
should schedule the veteran for a VA 
psychiatric evaluation so that the above 
questions may be answered.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  Any 
further indicated special studies should 
be conducted.  

The examiner is asked to express an 
opinion as to the etiology of any mental 
disorder(s) no matter how diagnosed found 
on examination and whether or not the 
mental disorder(s) found is (are) related 
to service, or if preexisting service was 
(were) aggravated in service.  

The examiner is asked to provide an 
opinion as to the likelihood of any 
relationship, either causally or on the 
basis of aggravation, between the 
veteran's service-connected tuberculosis 
and any psychiatric disability found to 
be present.  

If no direct link between the service-
connected tuberculosis is shown to exist, 
but aggravation of a psychiatric 
disability by tuberculosis is determined 
to be present, the examiner should 
address the following medical issues: (1) 
the baseline manifestations which are due 
to a psychiatric disability found present 
on examination; (2) the increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected tuberculosis, based on 
medical considerations; and (3) the 
medical considerations supporting an 
opinion that increased manifestations of 
a psychiatric disability are proximately 
due to the service-connected 
tuberculosis.  

If the examiner finds that no 
relationship exists between a psychiatric 
disorder and the service-connected 
pulmonary tuberculosis, he should state 
such in the record.

The report of the examination must 
include the rationale for all opinions 
expressed.

4.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested medical opinions, or any 
additionally required examination report 
and determine whether the findings comply 
with the requirements above.  If the 
examination report is not in compliance 
with the Board's remand, it should be 
returned to the examiner for correction.  
See Stegall, 11 Vet. App. 268.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disability, including PTSD, and 
adjudicate the issue of service 
connection for a psychiatric disorder as 
secondary to the service-connected 
pulmonary tuberculosis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


